department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil cc tege eoeg et2 genin-113159-02 reference remuneration paid to elected officials dear this letter is written in response to your correspondence dated date in which you ask whether remuneration paid to elected public officials constables is wages subject_to employment_taxes and whether such elected official’s unreimbursed business_expenses are deductible under sec_62 as a general matter the internal_revenue_service is not able to provide binding legal advice applicable to a particular taxpayer unless the procedure for issuing a formal opinion as described in revproc_2002_1 2002_1_irb_1 is followed your request does not conform with the requirements of revproc_2002_1 and therefore does not provide the necessary information to issue a formal opinion applying the internal_revenue_code to your specific facts however we are able to provide you with the following general information regarding your question wage issue sec_3401 pertaining to the collection of income_tax at the source on wages generally defines the term wages to include all remuneration other than fees paid to a public official for services performed by an employee for an employer sec_3401 defines the term employee to include an officer employee or elected official of the united_states a state or any political_subdivision thereof or the district of columbia or any agency_or_instrumentality of any of the foregoing hereinafter cited statutory provisions refer to the internal_revenue_code_of_1986 as amended unless otherwise specified genin-113159-02 wages paid for services performed by employees for employers are subject_to taxation under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa unless specifically excluded if services performed by an employee of a state political_subdivision or instrumentality thereof are not covered under an agreement pursuant to sec_218 of the social_security act sec_218 agreement then wages paid to such employee are generally subject_to fica taxation only if the employee is not a member of a retirement_system of such state political_subdivision or instrumentality thereof pursuant to sec_3121 if such employee is a member of a government retirement_system the employee's wages are subject_to the medicare_tax portion of fica as provided in sec_3121 unless the employee has been continuously employed with such government employer since date as required in sec_3121 sec_3306 provides that services performed by employees of a state political_subdivision or instrumentality thereof are excluded from the term employment for purposes of futa sec_1401 imposes taxes under the self-employment contributions act seca on the self-employment_income of every individual sec_1402 provides generally that self-employment_income means the net_earnings_from_self-employment derived by an individual during any taxable_year subject_to the exception for amounts in excess of the contribution_base for the year sec_1402 defines the term net_earnings_from_self-employment in pertinent part as the gross_income of an individual from any trade_or_business carried on by him less the income_tax deductions that are attributable to such trade_or_business as a general_rule an individual performing the functions of a public_office of a state political_subdivision or instrumentality thereof is not carrying_on_a_trade_or_business for self-employment_tax purposes see sec_1402 however sec_1402 provides an exception to this general_rule insofar as the functions of a public_office of a state or political_subdivision or instrumentality thereof do constitute a trade_or_business for self- employment_tax purposes in cases in which the functions are performed in a position compensated solely on a fee basis and the functions are not covered under a sec_218 agreement u s c as amended throughout chap sec_218 agreement a sec_218 agreement is an agreement between a state political_subdivision or instrumentality thereof and the social_security administration extending old-age survivors and disability insurance and hospital insurance coverage to employees of the state political_subdivision or instrumentality genin-113159-02 regulations sec_1_1402_c_-2 defines the term political office as any elective or appointive office of a state its political subdivisions or a wholly owned instrumentality thereof therefore remuneration paid to a public official for the services performed for a public_office is not subject_to seca unless the services are compensated solely on a fee basis and such services are not covered by a sec_218 agreement if the remuneration is not fee based then it is wages subject_to federal_income_tax withholding and fica taxation revrul_74_608 1974_1_cb_275 concerns an individual elected to collect the county township and school district taxes within his electoral district the individual accounts for and turns over all the collected taxes to the treasurer of each taxing authority and is compensated from state funds based on a fixed percentage of the total amount collected the ruling concludes that the remuneration an elected official receives in the form of a fee directly from the members of the public with whom he does business is actually a fee for purposes of sec_1402 however when the remuneration is paid to an elected official by a government and no portion of the collected taxes belongs to him or may be retained by him as compensation then the remuneration is not a fee under sec_1402 the revenue_ruling concludes that since the individual does not receive his remuneration in the form of a fee directly from members of the public he is not engaged in a trade_or_business and does not have net_earnings_from_self-employment for purposes of sec_1402 under current law if an elected official receives remuneration directly from members of the public with whom he does business and such services are not covered by a sec_218 agreement then such remuneration is considered a fee for purposes of sec_1402 and is subject_to seca_tax if however an elected official receives remuneration from a government and no portion of the amounts he collected may be retained by him as compensation then such remuneration is not a fee under sec_1402 and is not subject_to seca however this amount is considered wages subject_to federal_income_tax withholding and fica taxation deduction issue we note however that sec_3121 provides that employees of states political subdivisions or wholly owned instrumentalities thereof who are members of a retirement_system are exempt from the old-age survivors and disability insurance portion of fica such employees may also be exempt from the hospital insurance portion of fica if they were continuously employed by the state or political_subdivision since date or earlier genin-113159-02 sec_62 provides that adjusted_gross_income is computed by subtracting from gross_income deductions allowed by sec_162 which consist of certain trade_or_business_expenses paid_or_incurred with respect to services performed by an official as an employee of a state or political_subdivision thereof in a position compensated in whole or in part on a fee basis the effect of sec_62 is that public officials compensated in whole or in part with fees may deduct unreimbursed employee business_expenses above_the_line that is without regard to the two percent floor imposed by sec_67 other public officials who receive non-fee compensation may deduct unreimbursed trade_or_business_expenses allowed by sec_162 below_the_line that is subject_to the two percent floor imposed by sec_67 conclusion if an elected official receives remuneration directly from members of the public for whom he does business and such services are not covered by a sec_218 agreement then the remuneration is a fee and is subject_to seca taxes if such elected official has unreimbursed business_expenses as a result of performing such services he may deduct them above_the_line pursuant to sec_62 in contrast if an elected official receives remuneration from the government then such remuneration is wages subject_to federal_income_tax withholding and fica taxation if such elected official has unreimbursed business_expenses as a result of performing such services he may not deduct such expenses under sec_62 he may only deduct such expenses as miscellaneous_itemized_deductions subject_to the two percent floor if you have any questions please do not hesitate to call at sincerely lynne camillo chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities
